DISSENTING OPINION
By NICHOLS, J.
The legal question involved in this appeal is identical with the legal question involved in the appeal in Mahoning County Appeals numbered 3859 entitled Peter Stoich, Plaintiff-Appellant, v. Truson Steel Division of Republic Steel Corporation, and Joseph Scanlon, Administrator Bureau of Workmen’s Compensation, Defendants-Appellees, 77 Abs 111.
I therefore dissent from the decision in this case upon the same ground as stated in Mahoning County Appeals numbered 3859.